DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on the merits of application 16/612482 responsive to 04/06/2021.   Claims 1-11 and 14-17 are pending.

Information Disclosure Statement
Applicant IDS filed 04/06/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schuller 2014/0291101 newly cited in view of Bauer 2011/0042177 previously cited.

Regarding claim 1 Schuller ‘101 shows: A switching unit (59) For supplying cooling oil to two clutches (K1, K2 paragraph 0042) which are selectively closable in operating state (paragraph 0012) of the two clutches.

In Schuller the cooling oil is supplied to one of the clutches dependent upon an operating state such as temperature of the clutch and is not necessarily specifically dependent upon which clutch is connected in a torque-transmitting manner to the first output shaft or to the second output shaft.  However in a dual clutch Bauer discloses in paragraph 0033 that;
 “As the inactive clutch (now the on-coming clutch) is engaged the load applied causes a surge of power to be transferred across the clutch with an accompanying generation of heat from the slip that occurs across the clutch.  The temperature of the on-coming clutch rapidly increases, or spikes, to a point where the clutch plates or friction material could be damaged if proper cooling is not provided” and in paragraph 0040 ; “selectively and independently provide flow of cooling fluid to each of the clutches 32, 34 of the dual clutch transmission through respective cooling lines 222, 224”

It would have been obvious therefore to make the operating state controlling slide 185 in Schuller be dependent on which of the two clutches is connected in a torque transmitting manner as taught in Bauer with the motivation to prevent damage from over- heating as disclosed in both Bauer and Schuller

Regarding claim 2 the switching unit (59) is designed such that it supplies cooling oil to the clutch (at 221, 223) which is connected in a torque-transmitting manner to the first output shaft or to the second output shaft (paragraph 0003).

Regarding claim 3 wherein the slide (in 185) is mounted and controllable such that, in a manner dependent on the supply of hydraulic medium used for the actuation of the respective clutch (K1 or K2), the slide is forcibly displaced (by spring or actuator shown on each end of 185) such that it selectively opens up a supply of cooling oil (from 199) to the actuated clutch (either 221 or 223).

Regarding claim 4 Schuller shows: wherein the switching unit (59) is designed such that the slide (in valve 185) is moved such that the cooling oil is supplied to the first clutch (K1) or to the second clutch (K2) but not according to the details of the claim. 
 

 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to move the slide to the first position in response to the actuation oil pressure such that the clutch is supplied with cooling oil as taught in Bauer this being one way to trigger the slide 185.

Regarding claim 6 Schuller shows: wherein a duct (205, 207) for delivering the cooling oil is fluidically separated from a duct (at 101, 101’) for delivering the actuation oil.

Regarding claim 7 Schuller shows: the slide (in 185) is displaceable into a first switching position (middle position), in which cooling oil is conducted to the first clutch (K1) and the second clutch (K2) is fluidically separated from the coolant stream.

Regarding claim 8 Schuller shows: The switching unit (59) as claimed in claim 7, wherein the slide (in 185) is displaceable into a second switching position (right most), in which cooling oil is conducted to the second clutch (K2) and the first clutch (K1) is fluidically separated from the coolant stream.

.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller 2014/0291101 in view of Bauer 2011/0042177 as applied to claim 4 and further in view of Buchanan 6715597.

Regarding claim 5 the switching unit (59) does not have defined leakage such that a small quantity of cooling oil is conducted to the two clutches when the slider is in the first position and the second position.  However in a lubricating dual clutch control Buchanan disclose controlling the lubrication to supply a defined leakage (see steps 234 and 266 in Fig 3A) such that a small quantity of cooling oil is supplied to both of the clutches when the slider (Buchanan Fig 2 of valve 150 or 152) is in the first or second position.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the control of Schuller ‘101 to supply a small quantity of cooling oil to each clutch constantly as taught by Buchanan with the motivation to assure adequate cooling is maintained.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Schuller 2014/0291101 and Bauer as applied to claim 9 and further in view of Schenck 2011/0132710 previously applied.

Regarding claim 10 Schuller is silent on if the clutches (2, 3) are designed as normally open clutches or as normally closed clutches.   However in a multi-plate clutch Schenck discloses a spring that biases a clutch to a normally open position (Paragraph 0033).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to provide the clutches of Schuller ‘101 as normally open, as taught by Schenck with the motivation to reduce drag when the clutch is not meant to be engaged.

Allowable Subject Matter
Claims 11 and 14-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to Schuller 2014/0291101 motivation for providing cooling to one clutch or the other of the dual clutch is given in paragraph 0012 as “depending upon the operating state of the dual clutch transmission, in particular the clutches, the hydraulic not necessarily dependent upon which clutch is engaged.   However Bauer in Column 0033 makes it clear that “As the inactive clutch (now the on-coming clutch) is engaged, the load applied causes a surge of power to be transferred across the clutch with an accompanying generation of heat…” and “The temperature of the on-coming clutch rapidly increases, or spikes” to where damage may occur.  Bauer also discloses that the temperature of the off-going clutch will sharply lower.   
It is clear from the disclosure of Bauer that the cooling need of the dual clutch is dependent upon which clutch is engaged as clutch engagement causes a temperature spike in that clutch.   
It would have been obvious therefore to make the operating state controlling slide 185 in Schuller be in a manner dependent on which of the two clutches is connected in a torque transmitting manner as taught in Bauer with the motivation to use cooling oil to prevent clutch damage from engagement slip over- heating as disclosed in both Bauer and Schuller

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.